DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 6/3/2022 amendment.
Claims 6 and 7 are withdrawn.

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of dehumidifying a testing chamber (Group II), there being no allowable generic or linking claim. Election was made without traverse over the phone with Tiffany Adigwe (75,964) on 1/24/2022.
It is noted in the reply 6/3/2022 that applicant now wishes to traverse the restriction requirement as set forth in the Office Action dated 2/8/2022.  Since an election was already made without traverse as noted above, the claims of the application are being examined on the basis that the election is made without traverse.  However, should it be found that the election was actually made with traverse, a response an election with traverse as follows:
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of dehumidifying a testing chamber, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022.
Applicant's election with traverse of Group I in the reply filed on 6/3/2022 is noted.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden as set forth in MPEP 803.  This is not found persuasive because the criteria for restriction set forth in MPEP 803 apply to applications filed under Title 35 of the United States code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 USC 111(a).  In the instant case, the present application is a national stage application subject to special international provisions regarding unity of invention, where there is no requirement to establish a search and examination burden as alleged (See MPEP 1850, 1875, 1893.03d for restrictions of national stage applications), and where lack of unity was established on page 4, line 1 to page 5, line 2 of the 2/8/2022 Office Action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “an environmental testing chamber” (lines 4-5) renders the claim indefinite since the claim previously set forth “an environmental testing chamber” (claim 8, line 2).  For examination purposes it is assumed that the “environmental testing chamber” (claim 8, lines 4-5) is the same as the “environmental testing chamber” (claim 8, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A), and further in view of Griffiths et al. (US 2010/0275775).
Regarding claim 1, Kin discloses an air-conditioning system (Figure 1), comprising:
A dehumidifying device (1) configured to mix a first part of air discharged from an environmental testing chamber (Paragraphs 2, 15, 20, and 28-42 of the attached translation: A room from which a first part of indoor return air “RA” is discharged and to which supply air “SA” is supplied at a predetermined temperature and humidity, where the room is configured for processes requiring very low humidity, and where environmental tests -See paragraphs 28-42 of the attached translation- were conducted to verify a capacity of the air-conditioning system to dehumidify air) with outside air (Paragraphs 12-18 of the attached translation: Outside air “OA”) for dehumidification and to discharge dry air (Figure 1 and Paragraphs 12-18 of the attached translation: The dry air is discharged at a location of a flow path between 1 and 14),
A dry air thermal controlling device (14) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 14 is an intercooler that cools the dry air to a temperature lower than a preset air temperature inside the environmental testing chamber prior to heating the dry air with a heating device 16 to the preset air temperature inside the environmental testing chamber), and
A dry air heating device (i.e. 15) configured to heat the dry air thermally controlled by the dry air thermal controlling device up to the preset air temperature and to supply the dry air (Figure 1: Supply air “SA”) to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 15 is a heater that raises a temperature of the dry air to the preset air temperature inside the environmental testing chamber).
However, Kin does not teach or disclose a bypass duct such that a first part of discharge air passes through the dehumidifying device and a second part of discharge air bypasses the dehumidifying device.
Griffiths et al. teaches various air-conditioning systems (e.g. Figure 9e), comprising: a dehumidifying device (1) configured to mix a first part of air (Figure 9e: Defined by a first fraction of air flowing from line 28 to 6) discharged from a conditioned space (27) with outside air (Figure 9e: See flow via line 31) for dehumidification and to discharge dry air (Figure 9e and Paragraph 120: The first part of air and outside air are mixed and pass through the dehumidifying device 1), a dry air thermal controlling device (Figure 9e: Defined by box containing elements 47, 24, 44, and 45) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 9e and Paragraph 120: dry air discharged from the dehumidifying device is cooled by at least element 24), and a bypass duct (39) configured to connect the conditioned space to the dry air thermal controlling device and to bypass the dehumidifying device such that a second part (Figure 9e: Defined by a second fraction of air flowing from line 28 to 39) of the air discharged from the environmental testing chamber bypasses the dehumidifying device and flows through the bypass duct to the dry air thermal controlling device (Figure 9e: The second part of air bypasses the dehumidifying device 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the air-conditioning system as disclosed by Kin with a bypass duct as taught by Griffiths et al. to improve air-conditioning system operating efficiency by improving control over target temperature and humidity for a conditioned space (Paragraph 17 of Griffiths et al.).
Regarding claim 3, Kin discloses an air-conditioning system as discussed above, where the dehumidifying device is an adsorption-type desiccant air conditioner (Paragraph 12 of the attached translation).
Regarding claim 8, Kin discloses a system comprising: an environmental testing chamber (Paragraphs 2, 15, 20, and 28-42 of the attached translation: A room from which a first part of indoor return air “RA” is discharged and to which supply air “SA” is supplied at a predetermined temperature and humidity, where the room is configured for processes requiring very low humidity, and where environmental tests -See paragraphs 28-42 of the attached translation- were conducted to verify a capacity of the air-conditioning system to dehumidify air) and an air conditioning system (Figure 1), comprising:
A dehumidifying device (1) configured to mix a first part of air discharged from an environmental testing chamber (Paragraphs 2, 15, 20, and 28-42 of the attached translation: A room from which a first part of indoor return air “RA” is discharged and to which supply air “SA” is supplied at a predetermined temperature and humidity, where the room is configured for processes requiring very low humidity, and where environmental tests -See paragraphs 28-42 of the attached translation- were conducted to verify a capacity of the air-conditioning system to dehumidify air) with outside air (Paragraphs 12-18 of the attached translation: Outside air “OA”) for dehumidification and to discharge dry air (Figure 1 and Paragraphs 12-18 of the attached translation: The dry air is discharged at a location of a flow path between 1 and 14),
A dry air thermal controlling device (14) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 14 is an intercooler that cools the dry air to a temperature lower than a preset air temperature inside the environmental testing chamber prior to heating the dry air with a heating device 16 to the preset air temperature inside the environmental testing chamber),
A dry air heating device (i.e. 15) configured to heat the dry air thermally controlled by the dry air thermal controlling device up to the preset air temperature and to supply the dry air (Figure 1: Supply air “SA”) to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation: Element 15 is a heater that raises a temperature of the dry air to the preset air temperature inside the environmental testing chamber).
However, Kin does not teach or disclose a bypass duct such that a first part of discharge air passes through the dehumidifying device and a second part of discharge air bypasses the dehumidifying device.
Griffiths et al. teaches various air-conditioning systems (e.g. Figure 9e), comprising: a dehumidifying device (1) configured to mix a first part of air (Figure 9e: Defined by a first fraction of air flowing from line 28 to 6) discharged from a conditioned space (27) with outside air (Figure 9e: See flow via line 31) for dehumidification and to discharge dry air (Figure 9e and Paragraph 120: The first part of air and outside air are mixed and pass through the dehumidifying device 1), a dry air thermal controlling device (Figure 9e: Defined by box containing elements 47, 24, 44, and 45) configured to thermally control the dry air discharged from the dehumidifying device so as to have a temperature lower than a preset air temperature inside the environmental testing chamber (Figure 9e and Paragraph 120: dry air discharged from the dehumidifying device is cooled by at least element 24), and a bypass duct (39) configured to connect the conditioned space to the dry air thermal controlling device and to bypass the dehumidifying device such that a second part (Figure 9e: Defined by a second fraction of air flowing from line 28 to 39) of the air discharged from the environmental testing chamber bypasses the dehumidifying device and flows through the bypass duct to the dry air thermal controlling device (Figure 9e: The second part of air bypasses the dehumidifying device 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the air-conditioning system as disclosed by Kin with a bypass duct as taught by Griffiths et al. to improve air-conditioning system operating efficiency by improving control over target temperature and humidity for a conditioned space (Paragraph 17 of Griffiths et al.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A) and Griffiths et al. (US 2010/0275775), and further in view of Kametani (US 6,250,095).
Regarding claim 2, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the air-conditioning system discharges air (i.e. Supply air “SA”) having a dew point of -30ºC or less (Paragraph 1 of the attached translation: Dew point of supply air “SA” is -100ºC after passing through a second 6 dehumidifying device), Kin does not explicitly teach or disclose the dew point of dry air that is discharged from the dehumidifying device (i.e. a first dehumidifying device 1).
Kametani teaches an air-conditioning system, comprising: a dehumidifying device (i.e. a first dehumidifying device 61), where the dehumidifying device discharges dry air with a dew point of -30ºC or less (Col. 2, lines 6-13: A dew point in the range of -20ºC to -70ºC).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dehumidifying device as disclosed by Kin to discharge the dry air with a dew point of -30ºC or less as taught by Kametani to improve air-conditioning system operating efficiency by ensuring that a humidity of air supplied to an enclosed space reaches a target value (Col. 2, lines 6-13 of Kametani). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A) and Griffiths et al. (US 2010/0275775), and further in view of Enomoto (US 7,415,836).
Regarding claim 4, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the dry air thermal controlling device (i.e. 14) defines a dry air cooling device configured to cause the dry air discharged from the dehumidifying device to cool the dry air (Figure 1 and Figure 1 and Paragraphs 12-18 of the attached translation), Kin does not explicitly teach or disclose the dry air thermal controlling device as part of a refrigerant circuit.
Enomoto teaches a cooling system (Figure 5), comprising: a refrigerant cooling device (3), a refrigerant circulating device (2) configured to circulate a refrigerant cooled by the refrigerant cooling device (Figure 5 and Col. 13, lines 30-42), a refrigerant heating device (23) configured to heat the refrigerant circulated by the refrigerant circulating device in a middle of the circulation (Figure 5 and Col. 13, lines 30-42), a cooler (i.e. as defined by the refrigerant cooling device) through which the refrigerant heated by the refrigerant heating device flows (Figure 5: Elements 3 and 6 define a cooler), and an air cooling device (6) configured to cause the dry air discharged from the dehumidifying device to come in contact with the cooler to cool the dry air (Figure 5 and Col. 13, lines 30-42).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dry air thermal controlling device as disclosed by Kin as part of a refrigerant circuit as taught by Enomoto to improve a capability of an air-conditioning system to accurately condition an enclosed space by ensuring that a temperature of a fluid that is configured to condition an enclosed space reflects that of a target temperature of the enclosed space (Col. 2 lines 31-34, Col. 3, lines 33-39, and Col. 13, lines 39-42 of Enomoto: A heater is incorporated into a refrigerant circuit comprising at least an air cooling device in order to prevent over-cooling of air flowing through the air cooling device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kin (JP 2010-264330 A) and Griffiths et al. (US 2010/0275775), and further in view of Enomoto (US 7,415,836) and Steffes (US 5,201,024).
Regarding claim 5, Kin discloses an air-conditioning system as discussed above.  While Kin disclose that the dry air thermally controlled by the dry air thermal controlling device is heated and is supplied to the environmental testing chamber (Figure 1 and Paragraphs 12-18 of the attached translation), Kin does not explicitly teach or disclose that the dry air thermal controlling device (i.e. a heater) includes a sheet-shaped heater.
Enomoto teaches a cooling system, comprising: at least one heater (e.g. 19, 23, 36) configured to heat a fluid (Figure 4 and Col. 8, lines 51-65), where the at least one heater is a sheet-shaped heater (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dry air thermal controlling device (i.e. a heater) as disclosed by Kin in the form of a sheet-shaped heater as taught by Enomoto to improve air-conditioning system operating efficiency by increasing a surface area of contact between a heater and a fluid to be heated by the heater.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Further, Kin does not explicitly teach or disclose that the dry air thermal controlling device includes a heat storage body.
Steffes teaches a cooling system, comprising: a thermal controlling device (10), where the thermal controlling device includes a heater (63) and a heat storage body (58) (Figure 6 and Col. 5, lines 1-22: Steffes teaches the concept of combining a heater with a thermal storage device to reduce operating costs).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the dry air thermal controlling device as disclosed by Kin in the form of a heater in combination with a heat storage body as taught by Steffes to improve air-conditioning system operating efficiency by providing a thermal controlling device with a capability to buffer thermal loading (thermal battery/buffer) thereby reducing operating costs (Col. 5, lines 1-22 of Steffes).






Response to Arguments
Regarding the arguments on page 5, lines 7-20:
Applicant alleges that the restriction requirement should be withdrawn since there is no search or examination burden as set forth in MPEP 803.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See Election/Restrictions).
Regarding the arguments on page 5, lines 21-24:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 6, lines 1-4:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 6, line 5 to page 7, line 16:
Applicant alleges that the cited art does not teach or disclose amended claims 1 and 8.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 7, lines 17-20:
Applicant alleges that the claims 6 and 7 should be rejoined.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See Election/Restrictions).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763